Citation Nr: 1536599	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In February 2012, the Board issued a decision, in part, denying the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals (Court), and in a October 2012 Order, the Court vacated this portion of the February 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.

In February 2013, the Board reopened and remanded the claim for further development.  

In June 2013, October 2013 and June 2014, the Board remanded the claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Action ordered in the Board's June 2014 remand has not been completed, the evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

As noted in previous remands, the Veteran is seeking service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.

Specifically, the Board had determined that VA examination reports dated in April 2005, March 2013, June 2013 and April 2014 are inadequate for adjudication purposes.  The Board last remanded the claim in June 2014 in order to obtain further medical opinion on a direct and secondary basis.  Further opinion was provided by a VA examiner in September and December 2014.  The examiner opined that the Veteran's current neck condition is less likely due to or aggravated by his service and more likely due to normal wear and tear.  The examiner referenced pertinent medical findings and other relevant records to support his rationale.  With respect to the claim on a secondary basis, the examiner also concluded that the current neck condition is less likely as not due to or aggravated by his service-connected disability.  However, the rationale provided was that the records did not demonstrate a gait that would cause a cervical condition.  The Board finds that the examiner did not provide an adequate rationale.  It is unclear what records the examiner referenced in making this statement.  Moreover, the examiner did not provide a discussion or rationale for whether the Veteran cervical spine disability is aggravated by his service-connected lumbar spine disability.  

Based on the above, the Board finds that further opinion and clarification is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the entire claims file, to include a copy of this REMAND, to the VA examiner who provided opinions in September and December 2014, for a supplemental medical opinion. 

Based on further review of the claims file, the examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability is secondary to or aggravated by the service-connected lumbar spine disability as opposed to its being more likely the result of some other cause or factors. 

If the same VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 


2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




